Landon, J.,
(dissenting.) If the jury had been permitted to find that the intent of the transfers was, first, to pay the plaintiff the firm debt due him, and, second, the other firm creditors, in preference to the individual debt of John Bulger, they would have been permitted to find a verdict against the clear weight of the evidence. The plaintiff, as a last extremity, seeks refuge under this palpably false pretense, "it should not avail him. He intended to protect, not only his claim against the firm, but against the individual member of it. The whole consideration is tainted by the vice of the attempt to apply firm property in satisfaction of an individual debt, and the title of the plaintiff resting upon that vice fails as against the defendant, who represents firm creditors. 1 advise an affirmance of the judgment.